Citation Nr: 1826098	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-12 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for asthma. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971, August 1972 to October 1980, June 2006 to November 2006, and May 2009 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In February 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  In June 2017, the Board remanded the case for additional development and it now returns for further appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the June 2017 remand, the Veteran contends that he was diagnosed with asthma in the early 2000's and, while he served on various periods of active duty, such condition was aggravated in July 2009 while on duty in Kuwait.  Specifically, he alleges that, prior to his deployment in 2009, he felt fine and was able to do his job; however, after such deployment, his asthma became progressively worse and impacted his ability to do his job, which ultimately led to his retirement.  Therefore, the Veteran claims that service connection for asthma on the basis of aggravation is warranted.

At such time, the Board detailed the history of the Veteran's asthma prior to, during, and subsequent to his period of service from May 2009 to October 2009.  The Board further found that an August 2010 VA examiner's opinion that it was less likely than not that the Veteran's acute respiratory episode in 2009 permanently aggravated his asthma to be inadequate to decide the claim.  In this regard, the examiner did not provide a complete rationale for his opinion and did not apply the proper legal standard.  As such, the Board remanded the claim for an addendum opinion.  

Specifically, in the June 2017 remand, the Board directed the examiner to provide an opinion as to whether there is clear and unmistakable evidence the Veteran's asthma preexisted his entry to active duty in May 2009.  If there is clear and unmistakable evidence that asthma pre-existed such period of service, the Board asked the examiner to opine as to whether there is clear and unmistakable evidence that asthma did not undergo an increase in the underlying pathology during service (i.e., was not aggravated during service).  If the examiner found that the Veteran's condition increased in service, the Board requested an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  If there is no clear and unmistakable evidence that asthma pre-existed such period of service, the Board asked the examiner to opine whether it is at least as likely as not that such is directly related to service, including the Veteran's illness in July 2009.  In providing the requested opinions, the Board directed the examiner to consider the entirety of the record, to include the Veteran's lay statements as to the effect that, prior to his deployment in 2009, he felt fine and was able to do his job; however, after such deployment, his asthma became progressively worse and impacted his ability to do his job, which ultimately led to his retirement.

The AOJ obtained the requested addendum opinion in August 2017.  At such time, the examiner opined that the Veteran's asthma preexisted his entry into active duty in May 2009 and, while there were episodes of increase in severity of his asthma, such were due to the natural progress of the disease.  In support of such opinion, the examiner noted that a May 2009 service treatment record reflected the Veteran's report of a history of asthma, as well as July 2009 service treatment records that included a report of 2 episodes of exacerbation of asthma in the six months previously, which the examiner found to be triggered by smoking, and his in-service episode of an exacerbation of asthma.

However, the Board again finds that a remand is necessary in order to obtain an addendum opinion as the August 2017 VA examiner did not address the Board's specific inquiries.  In this regard, he did not apply the proper legal standard and did not consider the Veteran's lay statements as to the effect that, prior to his deployment in 2009, he felt fine and was able to do his job; however, after such deployment, his asthma became progressively worse and impacted his ability to do his job, which ultimately led to his retirement.  Moreover, it does not appear that the examiner had an accurate understanding of the facts.  Specifically, while he attributed exacerbations of the Veteran's asthma prior to his period of service in May 2009 to smoking, an April 2017 treatment records reflect that the Veteran stopped smoking in 1996.  Therefore, on remand, an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Return the record to the August 2017 VA examiner for an addendum opinion.  The record and a copy of this Remand must be made available to, and reviewed by, the examiner.  If the August 2017 VA examiner is not available, the record should be provided to an appropriate examiner so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion as to the following inquiries:

      Is there clear and unmistakable evidence that asthma
preexisted the Veteran's entry into active duty in May 2009?

(i)  If there is clear and unmistakable evidence that asthma preexisted such period of service, the examiner is asked to opine whether there is clear and unmistakable evidence that asthma did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.

If there was an increase in the severity of the Veteran's asthma during service, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that asthma preexisted such period of service, then the examiner is asked to opine whether it is at least as likely as not that such is directly related to service, including the Veteran's illness in July 2009.

In offering any opinion, the examiner should consider the entirety of the record, to include the Veteran's lay statements as to the effect that, prior to his deployment in 2009, he felt fine and was able to do his job; however, after such deployment, his asthma became worse, which impacted his ability to do his job and ultimately led to his retirement.  Additionally, the examiner should consider the Veteran's report in April 2017 that he stopped smoking in 1996.

A rationale for any opinion offered should be provided.

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence of record.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.   The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

